DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
  	Upon thorough analysis of the elected claims 41-47, 53 and 54 in light of the original disclosure, based on the prior art searches, claims 41-47 have been allowed. This application is in condition for allowance, except for the presence of claims 35-40 and 48-52, directed to inventions non-elected with traverse in the reply on 04/17/ 2022. It is emphasized that, while both the elected species 2 and the non-elected species 1, recite a recurrent tube and connections, the corresponding structures are mutually exclusive, considering different configurations of the tube and connections, in addition to other mutually exclusive structural features of each species.  Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed [in accordance with the practice under
 Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213], except for consideration of the above matter. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798